Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The following is a Final Office action in response to the Application filed 05/03/2018 and the Amendments & Remarks received on 08/04/2022
2.	Claims 4,5, 8,9, 13, 14, 19, 20, 22, 23, and 26 are cancelled.
3.	Claims 1, 6, 10, 15, and 16 are amended.
4.	Claims 27-31 are new
5.	Claims 1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31 are pending

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31   are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	Therefore, claims 1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31 were analyzed for U.S.C. 101 as follows:
9.	Claims 1-3, 6-7, 27-29 are directed to a method, claims 10-12,15,21, 30 are directed to a system, and 16-18, 24-25, 30 are directed to the computer program product.  (Step 1: Yes)
10.	In claim 1, corresponding and representative claims 10 and 16, the limitations that define an abstract idea (in bold) are below: 
A method comprising: 
receiving, by a processor over a network, information associated with a severe weather event; 
determining, by the processor, a location of impact of the event, wherein the location of impact of the event is associated with a geographical area; 
based on the location of impact, determining, by the processor, a first geographical zone associated with the event and a second geographical zone associated with the event; 
for each geographical zone, determining, by the processor, an access level to guideline system rules; 
determining, by the processor, a location of a physical property in the geographical area;  
based on the determined location of the physical property and the determined access level to guideline system rules, determining, by the processor, the physical property qualifies for contractor inspection;
receiving, by the processor via the network, information associated with a contractor, the information comprising contractor authentication information, 
determining, by the processor, a quality rating for each contractor; 
based on the determined quality rating for each contractor, the access level to guideline system rules, the determination that the physical property is within one of the first and second geographical zones, and the received contractor authentication information, determining, by the processor, the contractor is a qualified inspector for the physical property;
in response to determining the physical property qualifies for contractor inspection and determining the contractor is a qualified inspector for the physical property, automatically generating, by the processor, an inspection workflow associated with the physical property, wherein the inspection workflow comprises an instruction set based on the determined location of the physical property;
in response to determining the contractor is qualified to operate as the inspector, enabling access to the workflow over the network for a user device associated with the contractor. 

11.	These claims 1, and corresponding claims 10 and 16, are steps describe receiving, determining, associating and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe) for a damage event response associated with physical property. The system and method for automating damage event response workflow of a property use concepts relating to certain methods of organizing human activity, more specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).   
12.	Additionally, independent claim 1, corresponding claims 10 and 16, further recite components of the abstract idea of “processor”, “database”, “memory”, “contractor portal” and  “non-transitory computer readable storage medium”. The individual computing components in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The limitations do no more than generally linking a judicial exception to a particular technological environment. Here, the judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the receiving and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting information based on a determined access level and geographic location) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations (b-l.), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “determining” in the context of the claim encompasses the user manually calculating the location of impact event, geographical zone, location of the physical property, access level, quality rating, and enabling access to the workflow over the network. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea. Thus, the claim is directed to an abstract idea.
13.	The above interpretation of the computing components are consistent with Applicant’s specification which describes the technological platform in broad, in discriminant terms:
a.	As illustrated in Fig. 2, the guideline management system 116 may comprise a power module 232, a network interface 228, one or more drivers 224, one or more processors 220, and/or a memory device 204. (Specification: Paragraph [0051]) 
b.	the communication network 104 may comprise any type of known communication medium or collection of communication media and may use any type of protocols to transport messages between endpoints. The communication network 104 may include wired and/or wireless communication technologies. The Internet is an example of the communication network 104 that constitutes an Internet Protocol (IP) network consisting of many computers, computing networks, and other communication devices located all over the world, which are connected through many telephone systems and other means. Other examples of the communication network 104 include, without limitation, a standard Plain Old Telephone System (POTS), an Integrated Services Digital Network (ISDN), the Public Switched Telephone Network (PSTN), a Local Area Network (LAN), a Wide Area Network (WAN), a Voice over Internet Protocol (VoIP) network, a Session Initiation Protocol (SIP) network, a cellular network, and any other type of packet-switched or circuit-switched network known in the art. In addition, it can be appreciated that the communication network 104 need not be limited to any one network type, and instead may be comprised of a number of different networks and/or network types. The communication network 104 may comprise a number of different communication media such as coaxial cable, copper cable/wire, fiber-optic cable, antennas for transmitting/receiving wireless messages, and combinations thereof. (Specification: Paragraph [0055])
c.	The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. (Specification: Paragraph [0141], [0142])
14.	Based on the above descriptions, the additional components and limitations are comparable to devices available in the relevant field. These additional components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies.
15.	Finally, taken together, the additional elements of claim 1, corresponding claims 10 and 16, have been considered, the claims do not recite additional elements that integrate the exception into a practical application of that exception and are not ordered combinations as defined by the courts.
16.	Dependent claim 2-3, 6-9, 11-12, 15, 17-18, and 21-26 further recite the limitation of  wherein one or more scopes of repair are received from the contractor, wherein the contractor comprises an approved inspector further comprising enforcing the determined access level to guideline system rules based on the location of the physical property, further comprising receiving one or more scopes of repair, wherein the contractor authentication information is received via one or more of a contractor portal and a database within memory, wherein the contractor authentication information comprises a user ID and a password, wherein receiving the contractor authentication information comprises looking up personal information associated with the contractor in a contractor database, wherein the contractor authentication information is received via one or more of a contractor portal and a database within memory, wherein the contractor authentication information is received via one or more of a contractor portal and a database within memory,  The concept of receiving, processing and managing contractor authentication information to facilitate workflow for guideline management and display it in a specific manner does not take it out of the grouping of abstract ideas related to Certain Methods of Organizing Human Activity. 
17.	The judicial exception is not integrated into a practical application. In particular, the claims 2-3, 6-9, 11-12, 15, 17-18, and 21-26 recite additional elements – using a processor, database, memory, and contractual portal to perform both the receiving, associating, and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting information based on a determined access level, geographic location, approval, authentication and scope of repair) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
18.	The additional components of the abstract idea of “processor”, “database”, “memory”, and the additional element of “contractor portal”, “computer-readable code” and “computer readable instructions”. The additional component and elements are recited broadly and is mere instructions to implement the abstract idea. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful. Therefore, claims 2-3, 6-9, 11-12, 15, 17-18, and 21-26 are directed to one or more ineligible judicial exceptions without any significant or meaningful additional elements to make the claims eligible.
19.	In summary, the dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful. Therefore, the claims 1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Response to Arguments
20.	Applicant’s arguments with respect to the rejection of claims 1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31 U.S.C 101 rejection, Applicant's amendments and remarks have been fully considered and is not persuasive.
The Applicant’s arguments argue that the claims do not include any mathematical concept because the claims do not recite a mathematical relationship, formula, equation, or calculation on its own. The claims also do not recite any method of organizing human activity. Nothing in the claims affects any human activity. Nothing in the claims organizes any type of human activity. The Office Action states that "receiving, determining, associating, and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe) using concepts relating to certain methods of organizing human activity, more specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." Applicant disagrees and submits nothing in the claims relates to any type of interaction between people or relationship between people as alleged by the Office Action. Applicant submits not feature of the claims can be said to be abstract in any way. Nor do any claimed features relate in any way to any commercial or legal interaction or to managing personal behavior or relationships or interactions between people as alleged by the Office Action. The Applicants arguments further argues that the claims do not recite any steps which can be performed in a human mind. Accordingly, the claims do not recite any elements or limitations which fall within the enumerated groupings of abstract ideas.
	The Examiner respectfully disagree. As discussed above in the U.S.C 101 rejection, the amended claims, as drafted, are steps describe receiving, determining, associating and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe) using concepts relating to certain methods of organizing human activity, more specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  (i.e., the bold text is the abstract idea see above U.S.C. 101 rejection). The steps of automating damage event response workflow (rules or instructions to identify options) of a property based on location and impact of damage (i.e., determining, a location of each of the one or more physical properties in the geographical area). The above steps recite patent-ineligible subject matter. The Application supports the above conclusion where it recites “Increasing the efficiencies of the process of receiving scopes of repair, selecting a contractor, and ensuring the contractor follows proper rules and guidelines in the creation of the estimate and the completion of the repairs is a critical step in improving the overall process of repairing damaged properties after a disaster.” (Specification: Paragraph [0024]), and “What is needed is methods and systems for managing guidelines and enabling efficient and at least partially automated guideline management as well as methods and systems for guiding the inspection of damaged properties such that repair scopes may be accurately and efficiently generated and accurate and proper prices can be applied in the generation of an estimate associated with the repair of the damaged properties.” (Specification: Paragraph [0025]). Therefore, the amended claims 1-20, as drafted, are abstract idea. 
	The Applicant’s arguments argue that the claims are directed to a practical application Appellant submits that if the new 2019 Guidance were to be followed, the Examiner would find that any alleged abstract idea recited by the claims is integrated into a practical application because the claims impose meaningful limits such that the claims are more than a drafting effort designed to monopolize the abstract idea. For example, as the Examiner may appreciate, claim 1 does not attempt to monopolize all implementations of transmitting an inspection workflow to a user device. Instead, claim 1 is limited to implementations in which, inter alia, based on the determined location of each of the one or more physical properties and the determined access level to guideline system rules for each of the first and second geographical zones, determining, by the processor, a first physical property of the one or more physical properties qualifies for contractor inspection; and transmitting, by the processor via the network connection, an inspection workflow associated with the first physical property to a user device associated with the first contractor. The Applicants argument further recite that the claims integrate all elements into a practical application by at least one of applying, relying on, and using the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Because the elements of the claims are so integrated, the claims are not "directed to" a judicial exception.
	The Examiner respectfully disagrees. The amended claims, as drafted, are not integrated into a practical application. In regards to Example 42, Example 42 is a technical solution to a technical problem (i.e. improving technology, technological solution) The amended claims, as drafted, is not a technical solution to a technical problem (i.e. improving technology, technological solution).  The amended claims, as drafted, are business problem to a business solution (i.e., the steps describe receiving, determining, associating and transmitting data including the geographical location for an event (i.e. disaster, weather, catastrophe)). The above conclusion is supported in the Applicants Amendments and Remarks were it recites: “when a severe weather event occurs, a possibility exists in which an extreme number of properties may be damaged. In such an event, there may be a large number of different inspectors prepared to analyze the damage of each property. The need for an efficient process in managing the work of the inspectors leading from the time of the severe weather event to the creation of estimates for the repair to each property is increasingly important” (Amendments & Remarks, pg. 13).
	The amended claims, as drafted, are not integrated into a practical application. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The amended claims, as drafted, recite processor, memory, database, contractor portal, and non-transitory computer readable storage medium. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification supports the above where it recites: As illustrated in Fig. 2, the guideline management system 116 may comprise a power module 232, a network interface 228, one or more drivers 224, one or more processors 220, and/or a memory device 204. (Specification: Paragraph [0051]) , and “the communication network 104 may comprise any type of known communication medium or collection of communication media and may use any type of protocols to transport messages between endpoints. The communication network 104 may include wired and/or wireless communication technologies. The Internet is an example of the communication network 104 that constitutes an Internet Protocol (IP) network consisting of many computers, computing networks, and other communication devices located all over the world, which are connected through many telephone systems and other means. Other examples of the communication network 104 include, without limitation, a standard Plain Old Telephone System (POTS), an Integrated Services Digital Network (ISDN), the Public Switched Telephone Network (PSTN), a Local Area Network (LAN), a Wide Area Network (WAN), a Voice over Internet Protocol (VoIP) network, a Session Initiation Protocol (SIP) network, a cellular network, and any other type of packet-switched or circuit-switched network known in the art. In addition, it can be appreciated that the communication network 104 need not be limited to any one network type, and instead may be comprised of a number of different networks and/or network types. The communication network 104 may comprise a number of different communication media such as coaxial cable, copper cable/wire, fiber-optic cable, antennas for transmitting/receiving wireless messages, and combinations thereof. (Specification: Paragraph [0055])”. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the amended claims1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31 , as drafted, are directed to an abstract idea without a practical application.
	In regards to the Applicants arguments regards the 2019 PEG guidance, The Examiner respectfully disagree. The Examiner examined the amended claims with the latest guidance (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) ("2019 PEG"), October 2019 Update: Subject Matter Eligibility Guidance Update (October 2016 Update) and Alice Corporation Pty. Ltd v. CLS Bank International, et al., 573 U.S._ (2014) and Example 37-42 in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)
21.	Applicant’s arguments with respect to the rejection of claims 1-3, 6-7, 10-12, 15-18, 21,24, 25, and 27-31, under U.S.C 103 rejections, Applicant's amendments and remarks have been fully considered and are persuasive. U.S.C 103 rejection is withdrawn.
Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached at (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693